Citation Nr: 9926732	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss and 
tinnitus.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for stomach disability.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
June 1969.

This matter arises from March 1996 and December 1996 rating 
decisions by the Des Moines, Iowa, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement (NOD) to the March 1996 RO decision was received 
in April 1996, and a statement of the case (SOC) was issued 
that same month.  A substantive appeal was received in May 
1996.  A NOD to the December 1996 rating decision was 
received in January 1997.  An SOC was issued in May 1997.  
Subsequent supplemental statements of the case (SSOC) were 
issued and a substantive appeal received in June 1998 (within 
60 days of an SSOC) was accepted as timely. 

The veteran testified at an RO hearing in August 1996.  On a 
VA Form 9 dated in January 1997, the veteran requested a 
hearing before the Board.  However, in a May 1998 VA Form 9, 
he indicated that he did not want a Board hearing, but wished 
to appear before a hearing officer at the RO.  Another RO 
hearing was conducted in September 1998.

Finally, the Board observes that the veteran's appeal also 
originally included the issue of entitlement to nonservice-
connected disability pension.  However, that benefit was 
granted during the course of the appeal, and the pension 
issue is therefore no longer in appellate status. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between defective 
hearing and/or tinnitus and the veteran's military service.

2.  There is no medical evidence of nexus between back 
disability and the veteran's military service.  

3.  There is no medical evidence of nexus between bilateral 
knee disability and the veteran's military service.  

4.  There is no medical diagnosis of current stomach 
disability.

5.  The record includes a medical diagnosis of PTSD and 
medical evidence suggesting a link to inservice stressors.

6.  The preponderance of the evidence is against a finding 
that there is a clear medical diagnosis of PTSD.  

7.  In a September 1994 rating decision, a claim of 
entitlement to service connection for right shoulder 
disability was denied; the veteran was furnished notice of 
that determination and notice of appellate rights and 
procedures, but he did not file a notice of disagreement.

8.  Certain items of evidence received subsequent to the 
September 1994 rating decision are so significant that they 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
right shoulder disability. 

9.  There is no medical evidence suggesting a nexus between 
current right shoulder disability and the veteran's military 
service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss and tinnitus is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for bilateral knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for stomach disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6. PTSD was not incurred in or aggravated by the veteran's 
period of active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  

7.  The September 1994 rating decision which denied 
entitlement to service connection for right shoulder 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991).

8.  New and material evidence has been received since the 
September 1994 rating decision, and the veteran's claim of 
entitlement to service connection for right shoulder 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
1991), 38 C.F.R. § 3.156 (1998).

9.  The veteran's claim of entitlement to service connection 
for right shoulder disability is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis 
and organic diseases of the nervous system, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of a claim, 
the Board must first evaluate whether veteran has crossed the 
threshold of establishing a well-grounded claim for service 
connection.  In this regard, the veteran must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is meritorious or capable of 
substantiation.  38 U.S.C.A. § 5107(a).  To satisfy the 
burden of establishing a well-grounded service connection 
claim, there must be: a medical diagnosis of a current 
disability; evidence of an incurrence or aggravation of a 
disease or injury in service, as shown through medical or, in 
certain circumstances, lay evidence; and medical evidence of 
a nexus between the in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence showing that 
the claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court), has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

A.  Hearing Loss, Tinnitus, Back Disability,
Bilateral Knee Disability and Stomach Disability.

In the present case, the Board notes that various medical 
records in the claims file include diagnoses of hearing loss, 
tinnitus, mechanical back pain and chondromalacia of the 
knees.  For purposes of determining the well-groundedness of 
the veteran's claims, the Board proceeds on the basis that 
the threshold requirement of a medical diagnosis of current 
disability has been met for the hearing loss, tinnitus, back 
condition, and knee condition claims.  Nevertheless, these 
claims still are not well-grounded for lack of medical 
evidence suggesting a relationship between any of these 
disabilities and the veteran's military serve.

Service medical records are completely devoid of complaints, 
clinical findings, or diagnosed abnormalities with respect to 
the veteran's ears, back, knees, and stomach.  The separation 
examination report noted that the veteran's hearing was 15/15 
bilaterally and there was no reference to tinnitus.  The 
separation examination report was negative for any other 
clinical finding or abnormality regarding the musculoskeletal 
and gastrointestinal systems.  Although after service the 
veteran was found to have some hearing loss as shown on a 
1972 pre-employment audiogram, there is no medical evidence 
linking such hearing loss to service.  Further, there is no 
medical evidence of record suggesting any link between the 
veteran's tinnitus and his period of military service. 

In February 1996, a VA examiner reported a diagnosis of 
mechanical back pain without neurological involvement 
regarding the veteran's report of low back pain and fall 
during service.  A November 1993 VA examination report 
indicated a diagnosis of chondromalacia of the veteran's left 
knee, but a February 1996 VA examination report noted only 
that the veteran had anterior knee pain bilaterally without 
evidence of degenerative arthritis by radiographs, or 
ligamentous or meniscal injury on examination.  There is no 
medical evidence of a continuity of symptoms pertinent to the 
back or knees to suggest any link to service, nor is there 
otherwise any medical opinion of record suggesting such a 
link.  

With regard to the stomach disability issue, other than a 
1989 private medical record entry which lists an impression 
of history of alternating constipation and diarrhea of 
probable irritable bowel syndrome, there does not appear to 
be any medical references to any current stomach disability.  
The Board is unable to accept the 1989 clinical reference to 
a history of gastrointestinal problems as a medical diagnosis 
of current disability.  As such, the claim is not well-
grounded for lack of a medical diagnosis of current 
disability.  

Moreover, even assuming for the sake of argument that the 
1989 record could be viewed as a medical diagnosis, there is 
nevertheless no medical evidence of a link or nexus between 
any current stomach or gastrointestinal disorder(s) and the 
veteran's military service which ended 1969.  

Without a medical diagnosis of current stomach disability and 
medical evidence linking such disability to service, the 
claim must be found to be not well-grounded.  38 U.S.C.A. 
§ 5107(a).  The Board acknowledges the veteran's statements 
and testimony.  However, the Board again emphasizes that lay 
persons are not competent to render medical diagnoses or 
opinions as to medical causation.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

To summarize to this point, the Board concludes that the 
veteran has failed to cross the threshold of submitting well-
grounded claims for service connection for hearing loss, 
tinnitus, back disability, bilateral knee disability and 
stomach disability.  The Board acknowledges the veteran's 
testimony of injuries during service and which the Board 
accepts his assertions as to incurrence in service as 
credible.  King v. Brown, 5 Vet.App. 19, 21 (1993).  However, 
there is still no medical evidence suggesting a nexus between 
hearing loss, tinnitus, a back condition and a bilateral knee 
condition, and the veteran's military service.  38 U.S.C.A. 
§ 5107(a).  As to the stomach disability claim, there is no 
medical diagnosis of a current stomach disorder.  
Accordingly, these claims must be denied as not well 
grounded.

With respect to these claims for service connection, the 
Board is aware of no circumstance in this matter which would 
constitute notice to the VA that relevant evidence may exist 
or could be obtained, which, if true, would serve to render 
plausible the veteran's claims for service connection denied 
herein.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  
Moreover, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the hearing loss, 
tinnitus, back, knee and stomach disabilities.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

B.  PTSD

To begin with, the Board finds the PTSD claim to be well-
grounded.  The record includes one medical diagnosis of PTSD 
in the form of an October 1997 report by Keith Gibson, Ph.D.  
Further, this report appears to summarize various inservice 
stressors which appear to be verified by certain service 
personnel records, including a citation for meritorious 
service awarded to him in recognition of his actions in 
responding to an ammunition fire ignited by enemy rockets in 
Vietnam in February 1969.  

The Board also finds that the duty to assist the veteran has 
been met and that no further action is necessary.  In this 
regard, the Board observes that two VA PTSD examinations have 
been conducted and various private medical records have been 
associated with the claims file.  The record as it stands 
allows for proper review of the PTSD claim and no useful 
purpose would be served by delaying appellate review for any 
additional actions. 

However, in considering the merits of PTSD claims, there must 
be (1) medical evidence establishing a clear diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal connection between current symptomatology and the 
specific claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998); Cohen v. Brown, 10 Vet App. 128, 138 (1997); Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996).

As noted above, the record includes one medical diagnosis of 
PTSD.  However, the preponderance of the overall evidence is 
against a finding that there is a clear diagnosis of PTSD.  
The veteran was afforded a VA outpatient evaluation in August 
1996 and a VA examinations in October 1996, and there was no 
Axis I diagnosis stated.  A report of a private psychological 
evaluation in February 1997 likewise reflected no diagnosis 
of PTSD and further indicated that there was no clear cut 
neurotic picture.  The Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2) suggested chronic depression and a 
somatization disorder.  

Another VA examination was conducted in August 1997 for the 
express purpose of ascertaining whether the veteran suffered 
from PTSD.  After examining the claims file, noting the 
various inservice stressors claimed by the veteran (including 
stressful event associated with his military duties as a fire 
fighter in Vietnam), and examining the veteran, the examiner 
reported no Axis I diagnosis.  The examiner specifically 
commented that although the veteran has a number of symptoms 
suggestive of PTSD and can cite significant stressors during 
service, he did not appear to meet the full definition of 
PTSD.  

The private psychological evaluation which resulted in a 
diagnosis of PTSD included an initial September 1997 
examination which resulted in the examiner reporting that 
that the veteran appeared to have many of the criteria for 
PTSD, yet his primary complaint was lack of money.  The 
psychologist reported a diagnosis of dysthymic disorder and 
noted that PTSD was to be ruled out.  After again examining 
the veteran in October 1997, the same examiner stated that 
the veteran was showing sufficient symptoms to warrant a 
diagnosis of PTSD.  

After reviewing and comparing the pertinent medical records 
pertinent to the PTSD claim, the Board finds the VA 
examination reports and findings to be more persuasive.  The 
August 1997 VA examination which resulted in an opinion that 
the veteran does not suffer from PTSD was based on a review 
of the veteran's record as well as examination of the 
veteran.  Moreover, the finding of no PTSD appears to be 
supported by an earlier VA examination as well as by the 
February 1997 private psychological report which suggests the 
presence of two psychiatric problems other than PTSD. 

In sum, while the Board views the veteran's PTSD claim as 
well-grounded, it is unable to find a clear diagnosis of 
PTSD.  The preponderance of the evidence is against a finding 
that the veteran suffers from PTSD.  

C.  Request to Reopen Claim of
Service Connection for Right Shoulder Disability.

In October 1993, the veteran filed a claim for service 
connection for a right shoulder condition.  He asserted that 
he fell from a gun mount in 1967, during service, and 
developed shoulder pain over the years since.  In a September 
1994 rating decision, the veteran's claim for service 
connection for a right shoulder condition was denied on the 
basis that there was no evidence of an injury during service 
and no medical evidence to relate the veteran's diagnosed 
arthritis to service.  He failed to appeal that decision and 
the September 1994 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  The veteran subsequently attempted to reopen his 
claim, and the RO denied that request.  The present appeal 
ensued. 

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  A three-part 
analysis is to be applied when a claim to reopen is 
presented.  Winters v. West, 12 Vet. App. 203, 205-206 
(1999); and Elkins v. West, 12 Vet. App. 209, 215-18 (1999).  
The first step is to determine whether new and material 
evidence has been presented pursuant to 38 C.F.R. § 3.156(a).  
If so, there must then be a determination whether the claim 
presented is well grounded under 38 U.S.C.A. § 5107(a).  If 
the claim is not well grounded, the "adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed."  See 
Winters, 12 Vet. App. at 206.  If the claim is well grounded, 
then the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step of a merits 
adjudication.  See Hodge v. West 155 F.3d 1356 (Fed. Cir. 
1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before the RO at that time included service 
medical records, a private medical statement and a VA 
examination report.  The service medical records showed a 
February 1969 diagnosis of muscle strain, right shoulder, 
secondary to shoveling gravel and a negative separation 
examination report.  The January 1993 statement from Dr. 
Fields reflected a diagnosis of chronic impingement syndrome, 
right shoulder, and the November 1993 VA examination report 
indicated a diagnosis of degenerative joint disease of the 
acromioclavicular and glenohumeral joints in November 1993.  

The veteran requested that his claim be reopened in December 
1995.  He stated that he never reported his fall in 1967 
because he was expected to carry on his duties.  He asserted 
that the accident was witnessed by crew members.  In 
conjunction with his request, the veteran has submitted 
employee health records beginning in September 1972 through 
February 1993, and private medical records covering a period 
of treatment from May 1980 through April 1996.  The veteran 
was also afforded a VA examination in February 1996, and he 
submitted testimony from RO hearings conducted in August 1996 
and September 1998.  To the extent that certain of the newly 
received medical records may document right shoulder problems 
closer in time to service than was shown by medical records 
at the time of the September 1994 rating decision, the Board 
finds such evidence to not only be new, but to be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In other words, the evidence 
is new and material as defined under 38 C.F.R. § 3.156(a), 
and the claim has been reopened. 

The next question is whether the claim is well-grounded.  As 
discussed earlier in this decision, a well-grounded claim 
requires (among other things) medical evidence of a link or 
nexus between the disability and a claimant's military 
service.  Epps.  There is no question that the veteran 
currently has a right shoulder condition.  However, there is 
no medical evidence of record which serves to support the 
veteran's assertion that his condition is related to service.  

A February 1972 employee health physical examination report 
from John Deere Dubuque noted that the veteran's health 
condition was normal.  There is no record of treatment for a 
right shoulder condition until January 1988 when the employee 
health records indicate treatment for "bursitis" and 
private treatment records reflect a diagnosis of "acute 
bursitis."  A private medical report from a physical 
therapist in June 1990 noted a three year history of right 
shoulder pain, and a January 1993 private orthopedic report 
indicated right shoulder impingement syndrome.  A February 
1996 VA examination report reflected the veteran's complaints 
of right shoulder pain since 1987.  He stated that he was 
employed as a laborer and involved in repetitive motion work.  
The records also reveal diagnosis and surgical treatment for 
carpal tunnel syndrome.  

During the RO hearings of August 1996 and September 1998 the 
veteran reiterated his previous statements that he had 
injured his right shoulder during service.  He testified that 
he injured his right shoulder during service, probably as the 
result of shoveling debris from a fire.  He stated that he 
began having problems with his right shoulder in 1988 when he 
began to use both arms for overhead lifting.  During his 
September 1998 hearing he stated that he also hurt his right 
shoulder when he fell from the gun mount in 1967.  However, 
what is needed to satisfy the nexus requirement is medical 
evidence of a continuity of symptoms since service or a 
medical opinion to otherwise link his current right shoulder 
disorder to service.  The veteran may be sincere in his 
belief and the Board finds his testimony to be credible.  
Nevertheless, as a layperson he is not competent to render 
opinions as to medical causation, and his assertions to that 
end do not suffice to render his claim well-grounded.  38 
U.S.C.A. § 5107(a); Espiritu.  


ORDER

The veteran's claims of entitlement to service connection for 
hearing loss, tinnitus, back disability, bilateral knee 
disability and stomach disability are not well-grounded.  The 
veteran's claim of entitlement to service connection for PTSD 
is well-grounded, but the preponderance of the evidence is 
against entitlement to this benefit.  New and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for right shoulder 
disability, but his claim for this benefit is not well-
grounded.  The appeal is denied as to all issues. 


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

 

